Name: Commission Regulation (EEC) No 2774/90 of 27 September 1990 on interim measures applicable in the fruit and vegetables sector after the unification of Germany
 Type: Regulation
 Subject Matter: Europe;  plant product;  agricultural structures and production;  political geography;  international security;  European construction
 Date Published: nan

 Official Journal of the European Communities 29. 9 . 90No L 267/26 COMMISSION REGULATION (EEC) No 2774/90 of 27 September 1990 on interim measures applicable in the fruit and vegetables sector after the unification of Germany I THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 In respect of each producers' organization recognized under Article 13 of Regulation (EEC) No 1 035/72 (2) within the territory of the former German Democratic Republic, the financial compensation provided for in Article 18 of that Regulation shall be paid for each product for a volume of withdrawals of products meeting the common quality standards which does not exceed 10 % of production marketed, inclusive of withdrawals, up to the end of the current marketing year. Having regard to Council Regulation (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany, in anticipation of the adoption of transitional measures by the Council either in cooperation with, or after consultation of, the European Parliament ('), and in particular Article 3 thereof, Whereas the proposal for a Council Regulation on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community, presented on 21 August 1990, contains, in respect of the common organization of the market in fresh fruit and vegetables and each producers' organiz ­ ation recognized under Community rules, a provision to limit the financial compensation for any intervention carried out, to be fixed for each product as a percentage of products marketed, including withdrawals, during the current marketing year ; whereas, as a precaution, this measure should apply from 3 October 1990 in order to facilitate the application of the Council Regulation once it is adopted and to avoid expenditure damaging to the said sector ; Article 2 By way of derogation from Article 2 ( 1 ) (a) of Council Regulation (EEC) No 1200/90 (3), granting of the premium for the grubbing-up of apple trees in respect of orchards situated in the territory of the former German Democratic Republic shall be subject to an undertaking by the beneficiary to grub or have grubbed before 1 April of a given year :  in the case of an orchard of between 50 and 99 hectares in area, all the apple trees on an area of 25 hectares and on at least 20 % of the remaining area,  in the case of an orchard of over 99 hectares in area, all the apple trees on an area of 50 hectares and on at least 20 % of the remaining area.Whereas the proposal presented to the Council on 21 August 1990 also contains provision for an exception to the . rules on the reform of Community apple production, in view of the particular structure of production in this sector in the territory of the former German Democratic Republic ; whereas, as a precaution , for the same reasons as given above, this derogation should apply as from the date of the unification of Germany ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the date of the unification of Germany until the entry into force of the Council Regulation on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community, the proposal for which was presented on 21 August 1990 . However, it shall apply until 31 December 1990 at the latest. Whereas the measures provided for in this Regulation are to apply subject to any changes resulting from the deci ­ sions taken by the Council on the proposals presented to it by the Commission on 21 August 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (') OJ No L 263, 26. 9 . 1990, p. 1 . (J) OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 119, 11 . 5. 1990, p . 63 . 29. 9 . 90 Official Journal of the European Communities No L 267/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1990. For the Commission Ray MAC SHARRY Member of the Commission